Citation Nr: 9900108	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  98-04 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
high frequency hearing loss disability.

2.  Entitlement to a temporary total disability rating for a 
service-connected disability requiring convalescence under 
the provisions of 38 C.F.R. § 4.30 (1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1952 to April 
1956 and from May 1956 to May 1972.  This case comes before 
the Board of Veterans Appeals (Board) on appeal from a July 
1997 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that a compensable evaluation for his 
service-connected bilateral hearing loss is warranted as he 
now wears bilateral hearing aids.  He further maintains that 
a total disability rating for convalescent purposes is 
warranted for his bunionectomy, which was done at VA.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral high frequency hearing loss disability.  It is 
the further decision of the Board that the preponderance of 
the evidence is against the appellants claim for entitlement 
to a temporary total disability rating for convalescence 
based on a bunionectomy in August 1996.


FINDINGS OF FACT

1.  Hearing loss disability is manifested by an average pure 
tone threshold of 31.25 decibels on the right and 42.5 
decibels on the left.  Discrimination ability is 96 percent 
correct on the right and 88 percent correct on the left.

2.  The appellant has Level I hearing acuity in the right 
ear, and Level II hearing acuity in the left ear.  

3.  The appellants August 1996 bunionectomy did not require 
convalescence for one month nor did it result in severe 
postoperative residuals.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998).

2.  The criteria for a temporary total convalescent rating 
based on a bunionectomy conducted in August 1996 have not 
been met.  38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

By rating decision dated in 1978, service connection with a 
noncompensable evaluation was assigned for bilateral high 
frequency hearing loss disability.  The appellant underwent 
an audiological evaluation in June 1996.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
15
25
45
LEFT

45
30
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

The appellant underwent a VA audiological evaluation in 
August 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
15
25
45
LEFT

45
30
45
60

Speech recognition was not reported.  The VA examiner noted 
on the evaluation report that the last audiological 
evaluation was in June 1996 and that the results were 
essentially unchanged.  

The August 1996 evaluation report shows that the reported 
pure tone thresholds in the right ear remained the same.  The 
pure tone thresholds in the left ear showed slight worsening; 
however, speech recognition was not reported, which is needed 
to determined the level of the appellants bilateral hearing 
loss disability.  The VA examiner noted that the August 1996 
results were essentially unchanged from those reported in 
the June 1996 report.  Therefore, the Board will use the June 
1996 audiological evaluation report results to determine the 
appellants degree of impairment.

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent are based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (1998).

The United States Court of Veterans appeals has noted that 
the assignment of disability ratings for hearing impairment 
are derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the appellant has Level I hearing 
acuity in the right ear, and Level II hearing acuity in the 
left ear.  These numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. 4.87, 
Diagnostic Code 6100.  The appellant reported that he now 
wears hearing aids in both ears and that a new examination 
should be ordered, which would show the worsening of his 
hearing loss.  However, at the time of the June 1996 
audiological evaluation, the appellant was wearing hearing 
aids, bilaterally.  In August 1996, the VA examiner noted 
that the appellants hearing was essentially unchanged 
from that shown in June 1996.  The noncompensable evaluation 
contemplates the use of hearing aids.  As such, the Board 
finds that the preponderance of the evidence is against the 
claim, and an increased evaluation is not warranted.  
38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349. 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

II.  Temporary Total Rating

The appellant is seeking a temporary total convalescent 
rating based on bunionectomy surgery in 1996.  The appellant 
is service-connected for Mortons neuroma, left foot, as 
secondary to myositis ossificans, left thigh.  On August 22, 
1996, the appellant underwent a bunionectomy on his left 
foot.  No complications were noted on the hospitalization 
summary report.  He was seen four days later for a follow-up 
examination.  The appellant reported no nausea, vomiting, 
fever, or cough.  The VA examiner noted that the 
neurovascular system was intact and that the sutures were 
intact.  Mild erythema, edema, and ecchymosis were found.  
There was no drainage and no signs of inflammation.  The 
following day, there was no excessive bleeding, no swelling, 
no numbness, and that the appellant was able to move his 
toes.  There was no fever, nausea, or vomiting.  The pain 
medication ordered was effective.  The appellant was seen 
three days later for an additional follow-up examination.  
The VA examiner noted that the neurovascular system was 
intact and that the sutures were intact.  The appellants 
left foot was positive for ecchymosis; however, edema and 
erythema were decreased.  There was no drainage and no signs 
of inflammation.  The VA examiner removed three sutures.  

The appellant was seen two weeks following the bunionectomy 
on September 5, 1996.  The appellant reported no 
postoperative problems.  The remaining sutures were pulled on 
this date.  On September 9, 1996, the VA examiner noted that 
the appellant was doing well and reported no discomfort.  The 
VA examiner stated that the appellant had good range of 
motion, and that the incision site was closed.  There was no 
noted swelling.  One week later, the appellant reported 
tenderness on top of the foot, but no other complaints.  The 
VA examiner noted that the foot was healing and there were no 
open lesions.  His left foot was positive for hypertrophic 
punctate keratosis on the incision site.  There was mild 
edema to dorsal aspect of the left foot, and no erythema or 
signs of inflammation.  On September 23, 1996, the appellant 
reported no discomfort and was ambulating well with closed 
shoes.

A total disability rating will be assigned when it is 
established that a service-connected disability required a 
period of convalescence following inpatient or outpatient 
hospitalization for a surgical procedure which resulted in 
the following: (1) at least one month of convalescence; (2) 
surgery which resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps, or 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches (regular weightbearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints.  38 C.F.R. § 4.30(a).

In the instant case, the appellants postoperative course was 
uncomplicated.  In four days, the VA examiner reported that 
the appellants neurovascular system was intact.  There was 
only mild erythema, edema, and ecchymosis.  There was no 
drainage, and no signs of inflammation.  Within two weeks 
following the surgery, the appellant reported no 
postoperative problems.  A temporary total rating is assigned 
if at least one month of convalescence is necessitated by 
surgery.  See 38 C.F.R. § 4.30(a).  As the appellant reported 
no problems two weeks following the surgery, the need for a 
month of convalescence has not been shown.  

The VA outpatient treatment reports following the 
bunionectomy did not reveal severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches.  In fact, a little more than two 
weeks following the surgery, the VA examiner noted that the 
appellant had good range of motion, the incision site was 
closed, there was no swelling, and he was ambulating well 
with closed shoes.  

The appellant has stated that convalescence was needed 
following his bunionectomy.  The appellant has not provided 
specifics as to why he feels that a temporary total 
disability rating is warranted following the bunionectomy.  
However, the medical evidence does not reveal the need for 
convalescence.  As such, the appellants statements are 
outweighed by the medical evidence of record, which show an 
uncomplicated recovery.  Accordingly, the criteria for a 
temporary total rating based on the need for convalescence 
following a bunionectomy in August 1996 have not been met.  
38 C.F.R. § 4.30.  


ORDER

An increased evaluation for bilateral high frequency hearing 
loss disability is denied.  A temporary total convalescent 
rating based on a bunionectomy is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
